STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                 NO.   2022   KW   0059

VERSUS


JOSEPH      J.       BROWN                                            FEBRUARY     22,       2022




In   Re:             Joseph      J.     Brown,    applying     for   supervisory   writs,      21st
                     Judicial          District      Court,    Parish    of    Tangipahoa,      No.
                     1601301.




BEFORE:              WHIPPLE,         C. J.,   PENZATO   AND   HESTER,   JJ.


           WRIT DENIED.


                                                      VGW
                                                      AHP
                                                      CHH




COURT      OF APPEAL,            FIRST     CIRCUIT




        DEP      T     CLERK     OF     COURT
                     FOR   THE   COURT